Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 01/05/2021.
Claims 1-23 are pending.

Priority
2.	This application is a Continuation of 16/190,824 (Patent US 10915539), which was filed on 11/14/2018, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 01/06/2021, 01/06/21, 01/06/21 and 01/06/21 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,539. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17141720
Patent US 10,915,539
Claim 1:
  A method to provide a customer with at least one multimedia 5 document associated with a reliability score calculated by applying a first category of intrinsic criteria in real time then a second category of extrinsic criteria, the method comprising initial steps of pre-calculating the reliability score for at least a set of multimedia documents coming from at least one pre-selected source of multimedia documents, and later steps of providing, in response to a 10 request, the multimedia documents from the pre-selected sources associated with the score and the multimedia documents from the other sources associated

with a score conditionally calculated.
Claim 1:
  A system for processing information to provide a customer with at least one multimedia document associated with a reliability score calculated by applying a first category of intrinsic criteria and a second category of extrinsic criteria, comprising: 

  a source of a machine-readable specification of intrinsic criteria and an extrinsic criteria; and 

  at least one server engine, coupled with a user interface engine and with the source of a machine-readable specification, the at least one server engine including resources to browse document sources in order to obtain newly published multimedia documents and to calculate the reliability score for at least one set of multimedia documents coming from at least one pre-selected source of multimedia documents, and provide, in response to a request, a subset of multimedia documents from the at least one pre-selected source of multimedia documents associated with an updated reliability score and a multimedia document from one or more additional sources associated with a score conditionally calculated, the at least one server engine further configured for time-stamping reliability scores and associating the reliability scores to a related time-stamped version of the multimedia documents, wherein when a discrepancy is detected between the time-stamp of the reliability score and the time-stamp of related multimedia documents, pre-processing of the multimedia documents is updated.
Claim 20:
  A computer readable medium operable to execute the following steps on a processor of a computer, the computer readable medium comprising: pre-calculating the reliability score for at least a set of multimedia documents coming from at least one pre-selected source of multimedia documents; and
providing, in response to a request, the multimedia documents from the pre-selected sources associated with the updated score and the multimedia documents from the other sources associated with a score conditionally calculated. 5
Claim 19:
  A system for processing information to provide a customer with at least one multimedia document associated with a reliability score calculated by applying a first category of intrinsic criteria and a second category of extrinsic criteria, comprising: a source of a machine-readable specification of intrinsic criteria and an extrinsic criteria; and at least one server engine, coupled with a user interface engine and with the source of a machine-readable specification, the at least one server engine configured to: browse source information to obtain newly published multimedia documents and to calculate the reliability score for the at least one multimedia document, and time-stamp reliability scores and associate the reliability scores to a related time-stamped version of multimedia documents, wherein when a discrepancy is detected between the time-stamp of the reliability score and the time-stamp of related multimedia documents, processing of the multimedia documents is updated, wherein the at least one multimedia document comprises an image, further wherein image analysis is performed including: determining if cloning, masking, or adding or deleting of elements has occurred in the image and analyzing metadata of the image.
Claim 22:
  A system for the processing of information to provide a customer with at least one multimedia document associated with a reliability score calculated by applying a first category of intrinsic criteria and a second category of extrinsic criteria, comprising:

a source of a machine-readable specification of intrinsic criteria and a

extrinsic criteria; and

at least one server engine, coupled with a user interface engine and with the source of a machine-readable specification, the server engine including resources to browse document sources in order to get newly published multimedia documents and to process the first steps for the pre-calculating the reliability score for at least one set of multimedia documents coming from at least one pre-selected source of multimedia documents, and steps of providing, in response to a request, the multimedia documents from the pre-selected sources associated with the updated score and the multimedia documents from the other sources associated with a score conditionally calculated.
Claim 20:
  A system for processing information to provide a customer with at least one multimedia document associated with a reliability score calculated by applying a first category of intrinsic criteria and a second category of extrinsic criteria, comprising: a source of a machine-readable specification of intrinsic criteria and an extrinsic criteria; and at least one server engine, coupled with a user interface engine and with the source of a machine-readable specification, the at least one server engine configured to: browse source information to obtain newly published multimedia documents and to calculate the reliability score for the at least one multimedia document, and when the at least one multimedia document comprises an image, performing image analysis including: determining if cloning, masking, or adding or deleting of elements has occurred in the image and analyzing metadata of the image.



Examiner’s Note
5.	“Pre-calculating the reliability score” is interpreted as previous or whole reliability score of user feedback in accordance with Lee et al, US 6845371.
	“Pre-selected source of multimedia documents” is interpreted as multimedia documents that are calculated using previous reliability score of user feedback in accordance with Lee et al, US 6845371.
	“Extrinsic criteria” is interpreted as user feedback in accordance with Lee et al, US 6845371.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 6845371).
Claim 20:
	Lee suggests a computer readable medium operable to execute the following steps on a processor of a computer, the computer readable medium comprising: pre-calculating the reliability score for at least a set of multimedia documents coming from at least one pre-selected source of multimedia documents [Col 2, lines 32-44 and col 3, lines 4-34 (A score of multimedia content is calculated based on calculation of previous user feedback)]; and  providing, in response to a request, the multimedia documents from the pre-selected sources associated with the updated score and the multimedia documents from the other sources associated with a score conditionally calculated [Col 2, lines 32-44 and col 3, lines 4-34 (A score of multimedia content is calculated based on calculation of recent user feedback)].
Claim 21:
	Lee suggests wherein it is operable to execute at least an additional step of updating this reliability score by applying the extrinsic criteria [Col 2, lines 32-44 and col 3, lines 4-34 (A score of multimedia content is calculated based on calculation of previous and recent user feedback)]

Allowable Subject Matter
9.	Claims 1-19 and 22-23 are in conditions for allowance. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
08/25/2022

/HUNG D LE/Primary Examiner, Art Unit 2161